Case 5:05-cr-00016-MFU-JCH Document 330 Filed 11/02/20 Page 1 of 6 Pageid#: 818




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                           HARRISONBURG DIVISION

  UNITED STATES OF AMERICA                   )       Case No. 5:05-CR-16
                                             )
  v.                                         )
                                             )
  JOHN EDWARD JACKSON,                       )       By: Hon. Michael F. Urbanski
      Defendant                              )           Chief United States District Judge

                                MEMORANDUM OPINION

         John Edward Jackson, represented by counsel, filed a motion to reduce his term of

  supervised release from five years to four years pursuant to Section 404(b) of the First Step

  Act of 2018 ("the Act"). ECF No. 267. The government agrees that Jackson is eligible for

  such a reduction. ECF No. 286. For the reasons set forth below, the court finds that Jackson

  is eligible for a reduction in his term of supervised release, but nevertheless DENIES the

  motion for reduction.

         Also pending is Jackson's motion to quash the arrest warrant issued in his case on June

  17, 2020. ECF No. 324. Having considered the motion, the court GRANTS the motion to

  quash the arrest warrant, DIRECTS the United States Marshals Service ("U.S.M.S.") to lift

  the detainer lodged against Jackson and ORDERS the Clerk's office to issue a summons for

  Jackson to appear at a hearing to determine whether his term of supervised release should be

  revoked.

                                       BACKGROUND

         On October 4, 2005, Jackson entered into a plea agreement where he pled guilty to one

  count of conspiracy to distribute and possession with the intent to distribute 50 grams or more

  of crack cocaine, in violation of 21 U.S.C. §§ 841 (a) and 846. Plea Agreement, ECF No. 69.
Case 5:05-cr-00016-MFU-JCH Document 330 Filed 11/02/20 Page 2 of 6 Pageid#: 819




  On January 18, 2006, he was sentenced to a term of 300 months incarceration to be followed

  by a 5-year term of supervised release. Judgment, ECF No. 100. On April 29, 2008,Jackson's

  sentence was reduced to 241 months following the United States Sentencing Commission's

  ("U.S.S.C.") retroactive application of the amended guidelines pertaining to crack cocaine.

  ECF No. 166. On November 15, 2011, Jackson's sentence was reduced to 193 months,

  following the U.S.S.C.'s amendment to the sentencing guidelines implementing the provisions

  of the Fair Sentencing Act of 2010 (Amendment 750). ECF No. 209. On April 8, 2015,

  Jackson's sentence was further reduced to 155 months based upon a guideline sentencing

  range that was lowered and made retroactive by the U.S.S.C. ECF No. 232. Jackson

  subsequently was released from custody to serve the 5-year term of supervised release.

        Jackson filed the pending motion to reduce his term of supervised release from 5 years

  to 4 years on August 20, 2019. ECF No. 267. On December 10, 2019, a summons was issued

  for Jackson to appear following allegations that he had admitted using cocaine and marijuana

  in violation of the terms of his supervised release. ECF Nos. 282, 284. A supervised release

  revocation hearing was set and later continued to June 11, 2020. ECF Nos. 297, 298, 305.

  However,Jackson was arrested on June 11, 2020 in Fauquier County, Virginia for distribution

  of Schedule I and II Drugs. ECF No. 306. On June 17, 2020, this court issued a warrant for

  Jackson's arrest for violation of the terms of his supervised release. ECF Nos. 306, 307.

  Jackson has been in state custody since that time. ECF No. 324.




                                               2
Case 5:05-cr-00016-MFU-JCH Document 330 Filed 11/02/20 Page 3 of 6 Pageid#: 820




                                     APPLICABLE LAW

  I. First Step Act

         At the time Jackson was sentenced, a violation of§ 841(a)(1) carried a mandatory

  minimum sentence of 10 years and a maximum sentence of life imprisonment if the offense

  involved more than SO grams of cocaine base, and a penalty range of 5 to 40 years if the

  offense involved more than 5 grams of cocaine base. 21 U.S.C. § 841(b)(l)(A) and (B) (2006).

  A defendant who violated§ 841(b)(l)(A) was subject to a minimum 5-year term of supervised

  release and a defendant who violated§ 841(b)(l)(B) was subject to a minimum 4-year term of

  supervised release.

         In 2010, the Fair Sentencing Act was passed, and Section 2 of the Act reduced penalties

  for offenses involving cocaine base by increasing the threshold drug quantities required to

  trigger mandatory minimum sentences under 21 U.S.C. § 841(6)(1). Fair Sentencing Act of

  2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372 (2010). Currently, in order to trigger the 10-

  years-to-life-sentencing range and the 5-year term of supervised release, the offense must

  involve more than 280 grams of cocaine base, and to trigger the S-to-40-year sentencing range

  and the 4-year term of supervised release, the offense must involve more than 28 grams of

  cocaine base.

         The First Step Act was passed on December 21, 2018. Section 404 of the Act permits

  a court, upon motion of the defendant or the government, or upon its own motion, to impose

  a reduced sentence for certain offenses in accordance with the Fair Sentencing Act of 2010, if

  such a reduction was not previously granted. Offenses qualify for the reduction if they were

                                                3
Case 5:05-cr-00016-MFU-JCH Document 330 Filed 11/02/20 Page 4 of 6 Pageid#: 821




  committed before August 3, 2010 and carry the statutory penalties which were modified by

  section 2 or 3 of the Fair Sentencing Act of 2010. First Step Act of 2018, Pub. L. No. 115-

  015, 132 Stat. 015 (2018).

         It is undisputed that Jackson committed his offense before August 3, 2010, and his

  offense carries the statutory penalties which were modified by Section 2 or 3 of the Fair

  Sentencing Act. Thus, he is eligible for a reduction in his term of supervised release to 4 years.

  Notwithstanding Jackson's eligibility, the court has discretion to grant or deny relief under the

  First Step Act. See Sec. 404(c) of the First Step Act ("Nothing in this section shall be construed

  to require a court to reduce any sentence pursuant to this section."); see also Wright v. United

  States, 425 F.Supp.3d 588, 595 (E.D. Va. Nov. 14, 2019) (finding the First Step Act grants

  broad discretion to the district court in providing relief); United States v. Banks, No. 1:07-

  00157, 2019 WL 2221620, at *1 (S.D.W.V. May 22, 2019) ("[A] court is not required to reduce

  a sentence under the First Step Act.") (emphasis in original).

         Because Jackson has been arrested and currently is in state custody on drug charges,

  and because revocation of his term of supervised release is pending in this court, the court

  declines to reduce his term of supervised release. Both the charges and the allegations forming

  the basis of the revocation proceedings, if proven, would indicate that Jackson has violated

  the trust placed in him by the court when he was released from prison. A reduction in his

  supervised release term is not warranted while the charges are pending. Accordingly,Jackson's

  motion for First Step Act relief, ECF No. 267, is DENIED without prejudice.




                                                  4
Case 5:05-cr-00016-MFU-JCH Document 330 Filed 11/02/20 Page 5 of 6 Pageid#: 822




  II. Motion to Quash

         Following Jackson's arrest on state drug charges, a warrant for his arrest was issued in

  this case on June 17, 2020 and the U.S.M.S. has lodged a detainer, requiring Jackson to be

  taken into federal custody to answer the pending revocation charges. ECF Nos. 306, 307 and

  staff note of September 3, 2020. On June 25, 2020 the Fauquier County Circuit Court granted

  Jackson release on a $10,000 unsecured bond, with the condition that he wear a GPS ankle

  monitor. ECF No. 324-1. However, Jackson cannot have an ankle monitor while he is in the

  custody of the U.S.M.S. Thus, despite the fact that the state court granted his release on bond,

  he remains in custody because the Northwest Regional Adult Detention Center will not release

  him without a GPS monitor and the U.S.M.S will not accept him into custody while he is

  wearing a GPS monitor.

         Based on the foregoing, the court GRANTS the motion to quash the arrest warrant

  and DIRECTS the U.S.M.S. to lift the detainer requiring Jackson to be placed in federal

  custody upon his release from the state detention facility. The court DIRECTS that a

  summons be issued for Jackson to appear for revocation proceedings.

                                        CONCLUSION

         For the reasons stated above, the court DENIES without prejudice Jackson's motion

  for First Step Act relief, ECF No. 267, and GRANTS the motion to quash the arrest warrant,

  ECF No. 324. The United States Marshals Service is DIRECTED to lift the detainer lodged

  against Jackson and the Clerk is DIRECTED to issue a summons for Jackson to appear for

  revocation of supervised release proceedings.


                                                  5
Case 5:05-cr-00016-MFU-JCH Document 330 Filed 11/02/20 Page 6 of 6 Pageid#: 823




        An appropriate Order will be entered.

        It is so ORDERED.

                                           Entered:




                                           Michael F. Urbanski
                                           Chief United States District Judge




                                                6
